 

Exhibit 10.1

 

SEVERANCE AGREEMENT

 

This Severance Agreement (the “Agreement”) is entered into as of ___________,
2015 (the “Effective Date”) by and between Proto Labs, Inc., a Minnesota
corporation (the “Company”), and _____________ (“Executive”), an individual
residing in ________________.

 

Recitals

 

A.             Executive is employed by the Company and is party to an Employee
Non-Disclosure and Inventions Assignment Agreement with the Company, dated on or
about ______________ (the “Non-Disclosure Agreement”), attached as Exhibit A to
this Agreement.

 

B.             Executive and the Company are parties to a Proto Labs, Inc.
Non-Competition Agreement, dated on or about ______________ (the
“Non-Competition Agreement”), attached as Exhibit B to this Agreement.

 

C.             Executive and the Company are parties to Stock Option Agreements
and Restricted Stock Unit Agreements (collectively, the “Award Agreements”),
which provide Executive with options to purchase, or an opportunity to have
vest, shares of the Company’s common stock (“Shares”) pursuant to Award
Agreements and the Company’s 2012 Long-Term Incentive Plan (the “Plan”).

 

D.             It is desirable and in the best interests of the Company and its
shareholders to continue to obtain the benefits of Executive’s services and
attention to the affairs of the Company and to identify certain severance
payments and benefits in the event that Executive is separated from employment
with the Company under certain identified circumstances.

 

E.             For the reasons set forth above, the Company and Executive desire
to enter into this Agreement.

 

Now, Therefore, in consideration of the foregoing and the mutual covenants set
forth herein, the Company and Executive, intending to be legally bound, hereby
agree as follows:

 

Agreements

 

1.             Term. The term of this Agreement shall commence on the Effective
Date and expire on December 31, 2015 (the “Expiration Date”), unless Executive’s
employment is terminated at an earlier date in accordance with Section 4 hereof.
The period between the Effective Date and the Expiration Date is referred to
herein as the “Initial Term.” Effective as of the Expiration Date and each
successive one year anniversary of the Effective Date (each an “Anniversary
Date”), the term shall be automatically extended until the subsequent
Anniversary Date (each a “Renewal Term”) unless Executive gives written notice
of non-renewal to the Company at least sixty (60) days prior to the Anniversary
Date on which this Agreement would otherwise be automatically extended that such
party elects not to extend the term. The Initial Term, together with any Renewal
Terms, is the “Term.” If Executive remains employed by the Company after the
Term, then Executive shall no longer be entitled to any severance payments or
benefits under this Agreement and any severance rights Executive may have shall
be according to the terms and conditions established by the Company from time to
time.

 

 
 

--------------------------------------------------------------------------------

 

 

2.             At Will Employment. Executive’s employment with the Company shall
be at will and Executive’s employment may be unilaterally terminated by either
party at any time for any reason, subject to the terms of Sections 4 and 5 of
this Agreement. The effective date of Executive’s termination with the Company
and its affiliates is referred to herein as the “Termination Date.”

 

3.             Non-Disclosure and Non-Competition. Executive acknowledges
entering into the Non-Disclosure Agreement and the Non-Competition Agreement and
hereby reaffirms Executive’s commitments and obligations under the
Non-Disclosure Agreement and the Non-Competition Agreement. Nothing in this
Agreement is intended to modify, amend, cancel or supersede the Non-Disclosure
Agreement or the Non-Competition Agreement in any manner.

 

4.             Termination.

 

A.           Voluntary Termination. Except as provided in Sections 4.B., C., D.
and E., each party hereto may terminate Executive’s employment by giving to the
other party no less than thirty (30) days prior written notice of the party’s
intent to terminate. If Executive voluntarily terminates Executive’s employment
without Good Reason, then the Company shall have no further liability to
Executive for any payment, compensation or benefit whatsoever, other than
payment of Executive’s accrued but unpaid salary and benefits through the
Termination Date. If the Company voluntarily terminates Executive’s employment
without Cause (as set forth in Section 4.D.) and other than as a result of death
or Disability (as set forth in Section 4.C.), or if Executive terminates
Executive’s employment for Good Reason (as set forth in Section 4.E.) (either
such event being a “Qualifying Termination”), and subject to Executive’s
compliance with Section 5 of this Agreement and with the Non-Disclosure
Agreement and the Non-Competition Agreement, then Executive shall be entitled to
severance payments and benefits as described in and pursuant to the terms and
conditions of Section 5 of this Agreement.

 

B.           By Death. Executive’s employment shall be terminated automatically
upon the death of Executive. The Company’s total liability in such event shall
be limited to payment of Executive’s accrued but unpaid salary and benefits
through the date of Executive’s death.

 

C.           By Disability. The Company may terminate Executive’s employment
upon the inability of Executive to perform on a full-time basis the duties and
responsibilities of Executive’s employment with the Company by reason of
Executive’s illness or other physical or mental impairment or condition, if such
inability continues for an uninterrupted period of ninety (90) days (a
“Disability”). A period of inability shall be “uninterrupted” unless and until
Executive returns to full-time work for a continuous period of at least thirty
(30) days. The Company shall have no liability for severance pay or benefits
following any Termination Date due to Disability, other than payment of
Executive’s accrued but unpaid salary and benefits through the Termination Date
and other than any rights Executive has to disability insurance benefits under
applicable law or the Company’s short or long term disability insurance policies
as in effect at the time of termination.

 

 
 

--------------------------------------------------------------------------------

 

 

D.           For Cause. The employment relationship between Executive and the
Company created hereunder shall automatically and immediately terminate upon
receipt by Executive of notice of termination for Cause after the occurrence of
any one of the events set forth below, each of which will be considered “Cause”
for termination. For the avoidance of doubt, Executive will not be entitled to
any compensation or benefits pursuant to this Agreement if the Company
terminates Executive’s employment for Cause.

 

(i)     Executive’s failure or refusal to perform satisfactorily the duties
reasonably required of Executive by the Company (other than by reason of
Disability);

 

(ii)     Executive’s material violation of any law, rule, regulation, court
order or regulatory directive (other than traffic violations, misdemeanors or
other minor offenses);

 

(iii)     Executive’s material breach of the Non-Disclosure Agreement, the
Non-Competition Agreement, or any Company code of conduct;

 

(iv)     Executive engaging in any act or practice that involves personal
dishonesty on the part of Executive or demonstrates a willful and continuing
disregard for the best interests of the Company or its affiliates; or

 

(v)     While performing corporate duties and responsibilities, Executive
engaging in conduct that would be reasonably expected to harm or bring disrepute
to the Company, any of its affiliates, or any of their customers, employees or
vendors.

 

E.           Good Reason. Executive’s voluntary resignation of Executive’s
employment under this Agreement will be considered to be with “Good Reason” if,
following the occurrence of one or more of the events listed below, (1)
Executive provides written notice to the Company’s Board of Directors (the
“Board”) of the event(s) constituting Good Reason within sixty (60) days after
the first occurrence of such event(s), (2) the Company fails to reasonably cure
such event(s) within thirty (30) days after receiving such notice, and (3) the
Termination Date is not later than thirty (30) days after the end of the period
in which the Board may cure the event(s). For the avoidance of doubt, Executive
will not be entitled to any compensation or benefits pursuant to this Agreement
if Executive voluntarily resigns from Executive’s employment without Good
Reason. The following events will give rise to Good Reason, unless Executive has
consented thereto in writing:

 

(i)     a material reduction in Executive’s base salary, target incentive bonus,
or annual equity grants, other than a reduction that is part of and
proportionally consistent with a broad-based reduction in base compensation,
target incentive bonus or annual equity grants applicable to the Company’s
senior executives;

 

(ii)     a material diminution in Executive’s authority, duties or
responsibilities;

 

(iii)     a change in the location of the Company facility or office where
Executive is based to a location more than fifty (50) miles from the Company
facility or office where Executive is based as of the Effective Date; or

 

 
 

--------------------------------------------------------------------------------

 

  

(iv)     a material breach by the Company of any terms or conditions of this
Agreement or any other agreement between Executive and the Company, which breach
has not been cured by the Company within fifteen (15) days after written notice
thereof to the Company from Executive.

 

5.             Severance. If there is a Qualifying Termination, provided that
Executive’s termination of employment constitutes an involuntary “separation
from service” under Section 409A (“Section 409A”) of the Internal Revenue Code
of 1986, as amended (the “Code”), provided that Executive signs and does not
rescind a general waiver and release of claims in favor of the Company and its
affiliates in a form to be prescribed by the Company, and provided further that
Executive is in compliance with Executive’s continuing obligations to the
Company (including but not limited to those in the Non-Disclosure Agreement and
the Non-Competition Agreement), then Executive will receive the severance
payments and benefits identified in this Section 5. If Executive becomes
eligible to receive any severance payments or benefits under this Section 5,
then Executive will not be eligible to receive any severance payments or
benefits under any other agreement between Executive and the Company or under
any severance plan or program adopted by the Company. Notwithstanding any
provisions in this Agreement to the contrary, if any severance plan or program
adopted by the Company (“Other Severance Plan”) permits Executive to receive
greater severance benefits than contemplated under this Agreement, then
Executive may, in Executive’s sole discretion, elect to receive the severance
benefits permitted under the Other Severance Plan in lieu of all severance
benefits payable to Executive under this Agreement; provided, however, any such
election by Executive shall be made at least 12 months prior to the date on
which Executive’s employment with the Company and its affiliates terminates and
may not otherwise violate any applicable restrictions under Section 409A.

 

A.           Payments Upon Qualifying Termination Prior to a Change in Control
or After the Expiration of the Transition Period. If the Termination Date occurs
during the Term and is prior to any Change in Control (as defined below) or
after the Transition Period (as defined below), and if such termination is a
Qualifying Termination, then, in addition to such base salary, bonus and
benefits that have been earned but not paid to Executive as of the Termination
Date, and subject to Executive satisfying the conditions identified in the first
paragraph of this Section 5, the Company shall provide to Executive the
following severance payments and benefits:

 

(i)       Base Salary Cash Severance. The Company shall pay to Executive an
amount equal to one times Executive’s annualized base salary as of the
Termination Date (or, if Executive’s resignation is for Good Reason because the
Company materially reduced Executive’s base compensation, one times Executive’s
annualized base salary as of immediately before such material reduction), less
deductions and withholding required by law, payable in substantially equal
installments in accordance with the Company’s regular payroll practices over the
12-month period immediately following the Termination Date; provided, however
that any installments that otherwise would be payable within the 60-day period
immediately following the termination date shall be delayed and payable with the
installment that is payable on the Company’s first payroll date following the
60th day after the Termination Date. Notwithstanding anything above to the
contrary, in no event will the amount paid under the first sentence of this
Section 5.A.(i) exceed the lesser of two times (I) the limit of compensation set
forth in section 401(a)(17) of the Code as in effect for the year in which the
Termination Date occurs, or (II) Executive’s annualized compensation based upon
the annual rate of pay for services to the Company for the calendar year prior
to the calendar year in which the Termination Date occurs (adjusted for any
increase during that year that was expected to continue indefinitely if
Executive had not separated from service). If Executive’s severance pay as
calculated under the first sentence of this Section 5.A.(i) is limited by
application of clause (I) or (II) of the second sentence of this Section
5.A.(i), then the Company shall make an additional separate lump sum payment to
Executive equal to the difference between (x) the amount payable to Executive
under the first sentence of this Section 5.A.(i) but for the application of
clause (I) or (II) of the second sentence of this Section 5.A.(i), and (y) the
amount payable to Executive under the second sentence of this Section 5.A.(i) as
a result of the application of clause (I) or (II) of the second sentence of this
Section 5.A.(i). Such lump sum payment shall be a separate payment from the
installment payments provided under this Section 5.A.(i) and shall be paid to
Executive on the Company’s first payroll date following the 60th day after the
Termination Date but in no event later than 75 days after the Termination Date.

 

 
 

--------------------------------------------------------------------------------

 

 

(ii)      Pro Rata Bonus Payment. The Company shall pay to Executive a pro rata
cash incentive bonus amount calculated by multiplying the annual cash incentive
bonus Executive would have received under the Company’s annual cash incentive
bonus plan for the calendar year in which the Termination Date occurs assuming
Executive would have remained employed through the date Executive would have
otherwise earned an annual cash incentive bonus under such year’s annual cash
incentive bonus plan by a fraction, the numerator of which is the number of days
Executive was employed by the Company during the calendar year in which the
Termination Date occurs through and including the Termination Date and the
denominator is 365, less deductions and withholding required by law, payable in
a lump sum at the same time as other eligible employees under the Company’s
annual cash incentive bonus plan for such calendar year are paid their bonuses
under such Company’s annual cash incentive bonus plan for such calendar year,
but in any event no later than March 15 of the calendar year immediately
following the calendar year in which the Termination Date occurs.

 

(iii)     Benefits Continuation. If Executive was enrolled in a group health
plan (e.g., medical, dental, or vision plan) sponsored by the Company
immediately prior to the Termination Date, and if Executive (or Executive’s
eligible dependents) timely elects to continue such coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (together with any state
law of similar effect, “COBRA”), the Company will pay to the insurance
carrier(s) its share of the premiums due for Executive and Executive’s eligible
dependents for the first twelve (12) months of such coverage under COBRA (or
until such earlier time as Executive and/or Executive’s eligible dependents are
no longer eligible for COBRA coverage).

 

(iv)      Vesting of Equity Awards. Notwithstanding any language in the Award
Agreements or any other equity award agreement under the Plan or in the Plan to
the contrary, if Executive has an unvested option to purchase Shares or any
unvested Stock Units (as defined in the Plan) under any Award Agreement or any
other equity award agreement under the Plan addressing Executive’s option to
purchase or right or have vest Shares, then a pro rata portion of any such award
scheduled to vest on the next anniversary of the grant date for such award will
vest as of the Termination Date. The number of additional Shares that Executive
will have the option to purchase or will have vest as a result of such pro rata
vesting will be determined by multiplying the total number of additional Shares
Executive would have had the option to purchase, or have had vest, as of the
next anniversary of the grant date for such award assuming Executive would have
remained employed through such anniversary by a fraction, the numerator of which
is the number of days Executive was employed by the Company during the
then-current vesting year through and including the Termination Date and the
denominator is 365.

 

 
 

--------------------------------------------------------------------------------

 

 

B.           Payments Upon Termination During the Transition Period. If a Change
in Control occurs during the Term and Executive’s Termination Date occurs on the
date of the Change in Control or prior to the 18-month anniversary of the Change
in Control (such 18-month period, the “Transition Period”), and if such
termination is a Qualifying Termination, then, in addition to such base salary,
bonus and benefits that have been earned but not paid to Executive as of the
Termination Date, and subject to Executive satisfying the conditions identified
in the first paragraph of this Section 5, the Company shall provide to Executive
the following severance payments and benefits:

 

(i)       Base Salary Cash Severance. The Company shall pay to Executive an
amount equal to one times Executive’s annualized base salary as of the
Termination Date (or, if Executive’s resignation is for Good Reason because the
Company materially reduced Executive’s base compensation, one times Executive’s
annualized base salary as of immediately before such material reduction), less
deductions and withholding required by law, payable in substantially equal
installments in accordance with the Company’s regular payroll practices over the
12-month period immediately following the Termination Date; provided, however
that any installments that otherwise would be payable within the 60-day period
immediately following the Termination Date shall be delayed and payable with the
installment that is payable on the Company’s first payroll date following the
60th day after the Termination Date. Notwithstanding anything above to the
contrary, in no event will the amount paid under the first sentence of this
Section 5.B.(i) exceed the lesser of two times (I) the limit of compensation set
forth in section 401(a)(17) of the Code as in effect for the year in which the
Termination Date occurs, or (II) Executive’s annualized compensation based upon
the annual rate of pay for services to the Company for the calendar year prior
to the calendar year in which the Termination Date occurs (adjusted for any
increase during that year that was expected to continue indefinitely if
Executive had not separated from service). If Executive’s severance pay as
calculated under the first sentence of this Section 5.B.(i) is limited by
application of clause (I) or (II) of the second sentence of this Section
5.B.(i), then the Company shall make an additional lump sum payment to Executive
equal to the difference between (x) the amount payable to Executive under the
first sentence of this Section 5.B.(i) but for the application of clause (I) or
(II) of the second sentence of this Section 5.B.(i), and (y) the amount payable
to Executive under the second sentence of this Section 5.B.(i) as a result of
the application of clause (I) or (II) of the second sentence of this Section
5.B.(i). Such lump sum payment shall be a separate payment from the installment
payments provided under this Section 5.B.(i) and shall be paid to Executive on
the Company’s first payroll date following the 60th day after the Termination
Date but in no event later than 75 days after the Termination Date.

 

(ii)      Cash Bonus Payment. The Company shall pay to Executive an amount equal
to the sum of: (1) one times Executive’s target annual cash incentive bonus for
the calendar year in which the Termination Date occurs plus (2) the amount
determined by multiplying (x) the annual cash incentive bonus Executive would
have received under the Company’s annual cash incentive bonus plan for the
calendar year in which the Termination Date occurs assuming Executive would have
remained employed through the date Executive would have otherwise earned an
annual cash incentive bonus under such year’s annual cash incentive bonus plan
by (y) a fraction, the numerator of which is the number of days Executive was
employed by the Company during the calendar year in which the Termination Date
occurs through and including the Termination Date and the denominator is 365.
The amount payable pursuant to this paragraph shall be reduced by deductions and
withholding required by law, and shall be payable in a lump sum at the same time
as other eligible employees under the Company’s annual cash incentive bonus plan
for such calendar year are paid their bonuses under such Company’s annual cash
incentive bonus plan for such calendar year, but in any event no later than
March 15 of the calendar year immediately following the calendar year in which
the Termination Date occurs.

 

 
 

--------------------------------------------------------------------------------

 

 

(iii)     Benefits Continuation. If Executive was enrolled in a group health
plan (e.g., medical, dental, or vision plan) sponsored by the Company
immediately prior to the Termination Date, and if Executive (or Executive’s
eligible dependents) timely elects to continue such coverage under COBRA, the
Company will pay to the insurance carrier(s) its share of the premiums due for
Executive and Executive’s eligible dependents for the first twelve (12) months
of such coverage under COBRA (or until such earlier time as Executive and/or
Executive’s eligible dependents are no longer eligible for COBRA coverage).

 

(iv)      Full Accelerated Vesting of Equity. Notwithstanding any language in
the Award Agreements or any other equity award agreement to the contrary, if
Executive has any unvested awards of restricted stock units, options or other
equity-based awards with respect to the Company as of the Termination Date, then
any such unvested awards will vest immediately as of the Termination Date.

 

C.           Additional Payments Upon or Following a Change in Control. If the
Termination Date occurs during the Term and within ninety (90) days prior to a
Change in Control, and if such termination is a Qualifying Termination and
Executive reasonably demonstrates within thirty (30) days after the Change in
Control that such Qualifying Termination arose in connection with or in
anticipation of the Change in Control, then the Company shall provide to
Executive the following severance payments and benefits (in addition to the
severance payments and benefits Executive is eligible to receive under Section
5.A.), each of which shall be considered a separate payment:

 

(i)      Cash Bonus Payment. The Company shall pay to Executive an amount equal
to one times Executive’s target annual cash incentive bonus for the calendar
year in which the Termination Date occurred, less deductions and withholding
required by law, payable as follows: (a) if the Change in Control and the
Termination Date occur in the same calendar year, then in a lump sum at the same
time as other eligible employees under the Company’s annual cash incentive bonus
plan for such calendar year are paid their bonuses under such Company’s annual
cash incentive bonus plan for such calendar year, but in any event no later than
March 15 of the calendar year immediately following the calendar year in which
the Termination Date occurred, or (b) if the Change in Control occurs in the
calendar year following the year in which the Termination Date occurred, then in
a lump sum not later than 60 days after the Change in Control.

 

(ii)     Vesting of Equity Awards. The Company shall pay to Executive an amount
equal to the intrinsic value of any unvested restricted stock units, options or
other equity-based awards held by Executive as of the Termination Date that were
forfeited as of the Termination Date, with such intrinsic value to be determined
based on the per share price paid by the buyer for the Company’s common stock in
connection with the Change in Control, or, if no per share price is paid by a
buyer in connection with such Change in Control, the per share value of the
Company’s common stock at the time of such Change in Control as determined in
good faith by the Board as it exists prior to the consummation of the Change in
Control, in each case, less any exercise price or other amount that would have
been owed to the Company by Executive in order to realize the value of such
awards. Any amount payable under this Section 5.C.(ii) will be subject to
deductions and withholding required by law and payable in a lump sum within the
30-day period immediately following the Change in Control.

 

 
 

--------------------------------------------------------------------------------

 

 

D.           Change in Control. For purposes of this Agreement, “Change in
Control” has the meaning ascribed to such term in the Plan (as such document may
be amended from time to time).

 

E.            Section 409A; Conditional Six-Month Delay. Any payments under this
Section 5 (the “Payments”) are intended to be exempt from or satisfy the
requirements for deferred compensation under Section 409A, including current and
future guidance and regulations interpreting Section 409A, and should be
interpreted and administered accordingly. However, if the Company (or, if
applicable, the successor entity thereto) determines that the Payments (or any
portion of the Payments) constitute “deferred compensation” under Section 409A
and Executive is a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the Payments
shall be delayed as follows: on the earliest to occur of (i) the date that is
six months and one day after the Termination Date, (ii) the date of the
Specified Employee’s death, or (iii) such earlier date, as reasonably determined
in good faith by the Company (or any successor entity thereto), as would not
result in any of the Payments being subject to adverse personal tax consequences
under Section 409A (such earliest date, the “Delayed Initial Payment Date”), the
Company (or the successor entity thereto, as applicable) shall (A) pay to
Executive a lump sum amount equal to the sum of the Payments that Executive
would otherwise have received through the Delayed Initial Payment Date if the
commencement of the payment of the Payments had not been delayed pursuant to
this Section 5.E. and (B) commence paying the balance of the Payments in
accordance with the applicable payment schedules set forth in this Section 5
above. For the avoidance of doubt, it is intended that (1) each installment of
the Payments is a separate “payment” for purposes of Section 409A, (2) all
Payments satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under of Treasury Regulation
1.409A-1(b)(4)-(6), and 1.409A-1(b)(9)(iii), and (3) the Payments consisting of
COBRA premiums also satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulation
1.409A-1(b)(9)(v).

 

6.             Remedies. Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its favor. The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party may in its sole discretion apply
to any court of law or equity of competent jurisdiction in accordance with
Section 12 for injunctive relief in order to enforce or prevent any violations
of the provisions of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

7.             Attorney Fees. If any action at law or in equity, including any
action for declaratory or injunctive relief, is brought which arises out of this
Agreement or the termination of Executive’s employment, or which seeks to
enforce or interpret this Agreement or to seek damages for its breach, the
prevailing party shall be entitled to recover reasonable attorney fees from the
non-prevailing party, which fees may be set by the court or arbitrator in the
trial of such action, or may be enforced in a separate action brought for that
purpose, and which fees shall be in addition to any other relief which may be
awarded.

 

8.             Assignment. This Agreement shall not be assignable, in whole or
in part, by either party without the written consent of the other party, except
that the Company may, without the consent of Executive, assign or delegate all
or any portion of its rights and obligations under this Agreement to any
corporation or other business entity (i) with which the Company may merge or
consolidate, or (ii) to which the Company may sell or transfer all or
substantially all of its assets or capital stock. Any such current or future
successor to which any right or obligation has been assigned or delegated shall
be deemed to be the “Company” for purposes of such rights or obligations of this
Agreement. The rights and, obligations under this Agreement shall inure to the
benefit of and shall be binding upon the heirs, legatees, administrators and
personal representatives of Executive and upon the successors, affiliates,
representatives and assigns of the Company.

 

9.             Severability and Reformation. The parties hereto intend all
provisions of this Agreement to be enforced to the fullest extent permitted by
law, and are intended to be limited to the extent necessary so that they will
not render this Agreement illegal, invalid, or unenforceable under present or
future law. If any provision of this Agreement or any application thereof shall
be held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of such provision shall be fully severable, and this Agreement
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision were never a part hereof and the remaining provisions shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance.

 

10.          Notices. All notices and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, mailed by certified mail (return receipt
requested) or sent by overnight delivery service, cable, telegram, facsimile
transmission or telex to the parties at the following addresses or at such other
addresses as shall be specified by the parties by like notice:

 

If to the Company:

Proto Labs, Inc.

5540 Pioneer Creek Drive

Maple Plain, MN 55359

Attention: President and CEO

 

If to the Executive:

 

__________________________

 

__________________________

 

__________________________

 

 
 

--------------------------------------------------------------------------------

 

 

Notice so given shall, in the case of notice so given by mail, be deemed to be
given and received on the fourth calendar day after posting, in the case of
notice so given by overnight delivery service, on the date of actual delivery
and, in the case of notice so given by cable, telegram, facsimile transmission,
telex or personal delivery, on the date of actual transmission or, as the case
may be, personal delivery.

 

11.          Further Actions. Whether or not specifically required under the
terms of this Agreement, each party hereto shall execute and deliver such
documents and take such further actions as shall be necessary in order for such
party to perform all of the party’s obligations specified herein or reasonably
implied from the terms hereof.

 

12.          Governing Law and Venue. This Agreement is to be governed by and
construed in accordance with the laws of the State of Minnesota without giving
effect to any choice or conflict of law provision or rule that would cause the
application of laws of any jurisdiction other than the State of Minnesota. The
parties agree that any dispute concerning this Agreement is to be brought in the
District Court in Hennepin County, Minnesota and consent to jurisdiction and
venue therein.

 

13.          Entire Agreement. This Agreement, the Non-Disclosure Agreement, the
Non-Competition Agreement, the Award Agreements and the Plan contain the entire
understanding and agreement between the parties, except as otherwise specified
herein, and supersede any other agreement between Executive and the Company,
whether oral or in writing, with respect to the same subject matter [(including
the Severance Agreement dated ______________)]; provided, however, that nothing
herein shall supersede or replace any of the Company’s equity-based compensation
plans and any award agreements with the Executive entered into thereunder.

 

14.          No Waiver. No term or condition of this Agreement shall be deemed
to have been waived, except by a statement in writing signed by the party
against whom enforcement of the waiver is sought. Any written waiver shall not
be deemed a continuing waiver unless specifically stated, shall operate only as
to the specific term or condition waived, and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

 

15.          Counterparts. This Agreement may be executed in counterparts, with
the same effect as if both parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.

 

[signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties have executed this Agreement as of the date
first above written.

 

THE COMPANY:

 

Proto Labs, Inc.

 

 

 

 

By

 

 

 

 

 

 

 

 

EXECUTIVE:                     [Insert name]  

 

 